 [image_001.gif]

November 17, 2020

 

Advanced Neural Dynamics, Inc.

3805 Old Easton Road

Doylestown, PA 18902

Attn: Douglas Brenneman, CEO

Via email: dbrenneman@advneuraldynamics.com

 

Fox Chase Chemical Diversity Center, Inc.

3805 Old Easton Road

Doylestown, PA 18902

Attn: Allen Reitz, CEO

Via email: areitz@fc-cdci.com

 

RE: Proposed Acquisition of Anticonvulsant IP Estate from Advanced Neural
Dynamics, Inc. (“AND”) and Fox Chase Chemical Diversity Center, Inc. (“Fox
Chase”), collectively hereinafter referred to as the “AND-Fox Chase IP Estate”

 

Gentlemen:

 

Further to our recent discussion on Thursday, November 5, 2020, kindly accept
the attached binding letter of intent (the “Letter of Intent”) as a definitive
outline of terms concerning the proposed acquisition of the AND-Fox Chase IP
Estate. The proposed acquisition and closing documents are collectively referred
to in this Letter of Intent as the “Proposed Transaction”.

 

This Binding Letter of Intent is a binding Letter of Intent meant to secure the
conditions in the purchase agreement and other agreements associated with the
Proposed Transaction that are necessary for the full execution and delivery
associated with the acquisition of the AND-Fox Chase IP Estate. Such folio of
agreements and documents (the “Definitive Closing Documents”) include, but are
not limited to: (a.) Technology Transfer and Purchase Agreement; (b.) Scientific
Advisory Board Agreements; (c.) Royalty Agreements (to include Reversion
Rights); (d.) Stock Option Agreement for SAB; (e.) Patent Assignments; and (f.)
Delivery of Shares Evidenced by Statement of Account from Securities Transfer
Corporation.

 

It is anticipated that the full closing of this Proposed Transaction and
execution of the Definitive Closing Documents take place on or before 5:00 pm
EST on Friday, December 11, 2020 (the “Closing Date”). In the event the
aforementioned documentation is made ready for execution prior to the Closing
Date, all parties to this letter of intent will coordinate an earlier closing
date for the completion of the Proposed Transaction.

 

Please review the attached Binding Term Sheet as these terms have been approved
by the unaninmous consent of the board of directors of Neuropathix, Inc. on
November 10, 2020. If you have any additional questions or concerns, please do
not hesitate to contact me at (516) 782-6210 or via email at
dean@neuropathix.com. I look forward to working with you both on this exciting
portfolio of technology.

 

 

Best Regards

 

 

Dean Petkanas, CEO

Neuropathix, Inc.

 



 1 

 

 



BINDING LETTER OF INTENT – TERMS AND CONDITIONS

 

Assets to be Purchased: All patents, patents pending, trademarks, research and
development materials, raw materials, (including compounds in storage), chemical
entities in the patent estate namely AND-302; AND-378; AND-383; AND-380; and
AND-407, also referenced in and by the following (the “Intellectual Property”):
(a.) PCT WO2012/074784 A2 – “Novel Fluorinated Sulfamides Exhibiting
Neuroprotective Action and Their Method of Use”; (b.) US Patent 8,609,849 –
“Novel Hydroxylated Sulfamides Exhibiting Neuroprotective Action and Their
Method of Use”; (c.) All compounds contained in an original provisional patent
relating to piperidine chemistry for refractory epilepsy, namely AND-378 and
AND-383; and (d.) All technology described in the Phase 2 SBIR Research Strategy
pertaining to the aforementioned body of intellectual property and technology
(the “Intellectual Property” or “IP”).

 

Purchaser / Acquiror: Neuropathix, Inc     Sellers / Transferors: Advanced
Neural Dynamics, Inc. (“AND”); Douglas Brenneman (“Brenneman”); Fox Chase
Chemical Diversity Center, Inc. (“Fox Chase”); and Allen B. Reitz (“Reitz”),
(collectively, “Sellers” or “Transferors”)     Purchase Price of IP: Six Hundred
Thousand Dollars ($600,000) Form of Payment: Neuropathix, Inc. Restricted Common
Stock under Rule 144 Exchange / Ticker: OTCQB / NPTX Lock Up / Leak Out: Under
Rule 144     Full Terms / Covenants: See: Addendum To Binding Letter of Intent

 

IN WITNESS WHEREOF, on November 17, 2020, each of the Parties has executed this
Binding Term Sheet governing the entry into and deliver of the Definitive
Closing Documents on or before the proposed Closing Date.



 



PURCHASER / ACQUIROR:           NEUROPATHIX, INC.                       By: Dean
Petkanas, CEO           SELLERS / TRANSFERORS:           ADVANCED NEURAL
DYNAMICS, INC.   DOUGLAS BRENNEMAN                   By: Douglas Brenneman, CEO
  In His Individual Capacity       FOX CHASE CHEMICAL DIVERSITY CENTER, INC.  
ALLEN B. REITZ                   By: Allen B. Reitz, CEO   In His Individual
Capacity

 

 

 2 

 

 

ADDENDUM TO TERM SHEET

 

Terms of Acquisition / Binding Letter of Intent

Allen Reitz (“Reitz”) / Fox Chase Chemical Diversity Center, Inc. (“Fox Chase”)

 

Douglas Brenneman (“Brenneman”) / Advanced Neural Dynamics (“AND”) Upfront Stock
Grant in Consideration for the Sale of the Intellectual Property

Reitz-Fox Chase Closing Date for issuance of shares to be scheduled on or before
November 30, 2020, Reitz and/or Fox Chase shall be issued, 1,000,000 shares of
Neuropathix, Inc. Common Stock, par value $.001 per share at a price of $.30 per
share.

 

 

 

Brenneman-AND Initial Closing Date for issuance of shares to be scheduled on or
about January 5, 2021, Brenneman-AND shall be issued such amount of shares as
equal to the compliment of $60,000 divided by the average ten (10) day closing
price of Neuropathix, Inc. Common Stock, par value $.001, prior to January 5,
2021 (the “Initial Installment Issuance”).

 

In no case will the Initial Installment Issuance price be a price below $.30 per
share or higher than $.60 per share.

 

For subsequent closings, the share price for issuance of additional tranches of
$60,000 (in year 2, 3, 4 and year 5) in value, will be determined by the average
ten (10) day closing price of Neuropathix, Inc. Common Stock prior to each
scheduled Installment Issuance Date. There will be no floor or ceiling in the
range of price per share.

 

Schedule of Installments Single Installment Issuance Date: On or before November
30, 2020.

Initial Installment Issuance Date: January 5, 2021.

Second Installment Issuance Date: January 4, 2022.

Third Installment Issuance Date: January 3, 2023.

Fourth Installment Issuance Date: January 2, 2024.

Fifth Installment Issuance Date: January 2, 2025.

 

Cash Payments to Offset Tax on Shares

 

 

 

 

 

Cash Payments to Offset

Tax on Shares (cont’d)

None.

Fifteen Thousand Five Hundred Dollars ($15,000) in cash annually, payable in
quarterly installments of Three Thousand One Seven Hundred Fifty ($3,750),
payable on March 30; June 30; September 30 and December 31 of each year of an
installment issuance (the “Quarterly Due Offset Payments”).

 

Quarterly Due Offset payments are to be netted out against actual tax costs
incurred based upon the issuance of Common Stock at a cost exceeding Doug
Brenneman and/or AND’s basis.

 

Ten Percent (10%) Penalty For Failure to Pay Offset Fees None.

In the event a Quarterly Due Offset Payment is not made within thirty (30) days
of the due date of such Quarterly Due Offset Payment (“Offset Default”), the
amount payable will be Four Thousand One Hundred Twenty Five Dollars ($4,125) in
total for each such Offset Default.

 

Royalty Agreement Compensation

1% of Net Sales up to $500,000 per year, per participant (total of 2% of Net
Sales up to a $1,000,000 per year maximum payout for both Reitz-Fox Chase and
Brenneman-AND) (the “Royalty Fee”). The Royalty Fee shall continue in force in
perpetuity but shall discontinue immediately upon an outright sale of the
technology and/or any Reversion which eliminates on going revenue streams to
Neuropathix, Inc.

 

1% of Net Sales up to $500,000 per year, per participant (total of 2% of Net
Sales up to a $1,000,000 per year maximum payout for both Reitz-Fox Chase and
Brenneman-AND) (the “Royalty Fee”). The Royalty Fee shall continue in force in
perpetuity but shall discontinue immediately upon an outright sale of the
technology and/or any Reversion which eliminates on going revenue streams to
Neuropathix, Inc.

Reversion Rights

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reversion Rights (cont’d)

 

 

 

 

 

 

 

1% of future milestone payments received in connection with monetization of
AND-Fox Chase Intellectual Property, per participant.

 

Total of 2% of Reversion Rights for all participants.

 

This includes receipt of payments by Neuropathix, Inc. from any third parties
for option rights; initiation fees; milestone payments; up-front fees; minimum
annual royalties (in absence of actual commercial royalty streams); licensing
and/or sub-licensing fees; sales and marketing rights, or outright sale of the
technology.

 

The Reversion Right for percentage of payout does not include payouts on third
party investments to Neuropathix, Inc. for any Joint Venture (JV) or Special
Purpose Vehicle (SPV) designed to advance the AND-Fox Chase Intellectual
Property for clinical development, clinical trials and/or commercialization
efforts. However, the Royalty Rights remain in effect.

 

For example: In such an event where a Third Party pays Neuropathix, Inc. an
upfront license fee of $1,000,000 and also desires to establish a Joint Venture
(JV) whereby it contributes additional R&D, pre-clinical and clinical
development funding into Neuropathix directly or indirectly via a Special
Purpose Vehicle (SPV) for clinical development, the collective Reversion Rights
would still be payable and equal to 2% of $1,000,000, but not on any amounts
designated solely for the use of proceeds directly attributed to R&D,
pre-clinical and clinical development costs.

 

However, the Royalty payments would remain 2% of the Net Sales receipts by
Neuropathix, Inc. and only to such extent as Neuropathix, Inc. compliment
(percentage of retention) resulting in revenue as adjusted for the definition of
Net Sales receipts received by Neuropathix directly or passed through the JV /
SPV to Neuropathix, Inc.

1% of future milestone payments received in connection with monetization of
AND-Fox Chase Intellectual Property, per participant.

 

Total of 2% of Reversion Rights for all participants.

 

This includes receipt of payments by Neuropathix, Inc. from any third parties
for option rights; initiation fees; milestone payments; up-front fees; minimum
annual royalties (in absence of actual commercial royalty streams); licensing
and/or sub-licensing fees; sales and marketing rights, or outright sale of the
technology.

 

The Reversion Right for percentage of payout does not include payouts on third
party investments to Neuropathix, Inc. for any Joint Venture (JV) or Special
Purpose Vehicle (SPV) designed to advance the AND-Fox Chase Intellectual
Property for clinical development, clinical trials and/or commercialization
efforts. However, the Royalty Rights remain in effect.

 

For example: In such an event where a Third Party pays Neuropathix, Inc. an
upfront license fee of $1,000,000 and also desires to establish a Joint Venture
(JV) whereby it contributes additional R&D, pre-clinical and clinical
development funding into Neuropathix directly or indirectly via a Special
Purpose Vehicle (SPV) for clinical development, the collective Reversion Rights
would still be payable and equal to 2% of $1,000,000, but not on any amounts
designated solely for the use of proceeds directly attributed to R&D,
pre-clinical and clinical development costs.

 

However, the Royalty payments would remain 2% of the Net Sales receipts by
Neuropathix, Inc. and only to such extent as Neuropathix, Inc. compliment
(percentage of retention) resulting in revenue as adjusted for the definition of
Net Sales receipts received by Neuropathix directly or passed through the JV /
SPV to Neuropathix, Inc.

 

Scientific Advisory Board

 

 

Allen Reitz would come on to our SAB for additional options of 100,000 shares
for each year of SAB service (2 year agreement). Two (2) year SAB agreement with
options for the purchase of 100,000 shares of common stock for each year of SAB
service with ¼ vesting up front and 1/24th remaining for each month of service
thereafter execution. Options shall be priced based upon close of trading on the
day prior to the entry into the SAB Agreement.

 

Doug Brenneman would come on to our SAB for additional options of 100,000 shares
for each year of SAB service (2 year agreement). Two (2) year SAB agreement with
options for the purchase of 100,000 shares of common stock for each year of SAB
service with ¼ vesting up front and 1/24th remaining for each month of service
thereafter execution. Options shall be priced based upon close of trading on the
day prior to the entry into the SAB Agreement.

 

Additional Covenants

 

(a.) Allen Reitz and Douglas Brenneman will maintain oversight and development
of the intellectual property into and through clinical development.;

 

(b.) Intellectual Property being purchased shall also entail future developments
and patentability of AND-378; AND-383; AND-380; and AND-407, as well as
extension of patentability and new technology advanced under AND-302; and/or
related sulfamides, piperidines, and other derivatives and moieties therefrom
the acquired AND-Fox Chase IP Estate.;

 

(c.) The Intellectual Property being purchased is free and clear of any and all
liens, third party rights and encumbrances, and is readily transferrable by the
Transferors to the Acquiror; and

 

(d.) Additional new patents would be filed on AND-378 (a piperidine – activity
in the hippocampal kindling model, useful in refractory epilepsy.

 

(a.) Allen Reitz and Douglas Brenneman will maintain oversight and development
of the intellectual property into and through clinical development.;

 

(b.) Intellectual Property being purchased shall also entail future developments
and patentability of AND-378; AND-383; AND-380; and AND-407, as well as
extension of patentability and new technology advanced under AND-302; and/or
related sulfamides, piperidines, and other derivatives and moieties therefrom
the acquired AND-Fox Chase IP Estate.;

 

(c.) The Intellectual Property being purchased is free and clear of any and all
liens, third party rights and encumbrances, and is readily transferrable by the
Transferors to the Acquiror; and

 

(d.) Additional new patents would be filed on AND-378 (a piperidine – activity
in the hippocampal kindling model, useful in refractory epilepsy.

 

 

 4 

 



